Exhibit 10.42

 

NABRIVA THERAPEUTICS plc

 

2020 SHARE INCENTIVE PLAN

 

1.           Purpose

 

The purpose of this 2020 Share Incentive Plan (the “Plan”) of Nabriva
Therapeutics plc, a public limited company organized under the laws of the
Republic of Ireland (the “Company”), is to advance the interests of the
Company’s shareholders by enhancing the Company’s ability to attract, retain and
motivate persons who are expected to make important contributions to the Company
and by providing such persons with equity ownership opportunities and
performance-based incentives that are intended to better align the interests of
such persons with those of the Company’s shareholders.  Except where the context
otherwise requires, the term “Company” shall include any of the Company’s
present or future parent or subsidiary corporations as defined in Sections
424(e) or (f) of the United States Internal Revenue Code of 1986, as amended,
and any regulations thereunder (the “Code”) and any other business venture
(including, without limitation, joint venture or limited liability company) in
which the Company has a controlling interest, as determined by the Board of
Directors of the Company (the “Board”).

 

2.           Eligibility

 

All of the Company’s employees, as well as any non-employee service providers
solely to the extent approved by the Board and set forth in a sub-plan
established pursuant to Section 12(e) hereof, are eligible to be granted Awards
(as defined below) under the Plan.  Each person who is granted an Award under
the Plan, including any sub-plan of the Plan, is deemed a “Participant.”  The
Plan provides for the following types of awards, each of which is referred to as
an “Award”:  Options (as defined in Section 5), SARs (as defined in Section 6),
Restricted Shares (as defined in Section 7), RSUs (as defined in Section 7) and
Other Share-Based and Other Cash-Based Awards (as defined in Section 8).  Except
as otherwise provided by the Plan, each Award may be made alone or in addition
or in relation to any other Award.  The terms of each Award need not be
identical, and the Board need not treat Participants uniformly.

 

3.            Administration and Delegation

 

(a)         Administration by Board of Directors.  The Plan will be administered
by the Board.  The Board shall have authority to grant Awards and to adopt,
amend and repeal such administrative rules, guidelines and practices relating to
the Plan as it shall deem advisable.  The Board may construe and interpret the
terms of the Plan and any Award agreements entered into under the Plan.  The
Board may correct any defect, supply any omission or reconcile any inconsistency
in the Plan or any Award.  All actions and decisions by the Board with respect
to the Plan and any Awards shall be made in the Board’s discretion and shall be
final and binding on all persons having or claiming any interest in the Plan or
in any Award.

 

(b)         Appointment of Committees.  To the extent permitted by applicable
law, the Board may delegate any or all of its powers under the Plan to one or
more committees or subcommittees of the Board (a “Committee”).  All references
in the Plan to the “Board” shall mean the Board or a Committee of the Board or
the officers referred to in Section 3(c) to the extent that the Board’s powers
or authority under the Plan have been delegated to such Committee or officers.

 

(c)         Delegation to Officers. Subject to any requirements of applicable
law, the Board may delegate to one or more officers of the Company the power to
grant Awards (subject to any limitations under the Plan) to employees or
officers of the Company and to exercise such other powers under the Plan as the
Board may determine, provided that the Board shall fix the terms of Awards to be
granted by such officers, the maximum number of shares subject to Awards that
the officers may grant, and the time period in which such Awards may be granted;
and provided further, that no officer shall be authorized to grant Awards to any
“executive officer” of the Company (as defined by Rule 3b-7 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) or to any “officer” of
the Company (as defined by Rule 16a-1(f) under the Exchange Act).

 

4.            Shares Available for Awards

 










 

(a)          Number of Shares; Share Counting.

 

(1)          Authorized Number of Shares.  Subject to adjustment under Section
10, Awards may be made under the Plan (any or all of which Awards may be in the
form of Incentive Share Options (as defined in Section 5(b)) for up to 1,837,500
ordinary shares of the Company (the “Ordinary Shares”).  Ordinary Shares issued
under the Plan may consist in whole or in part of authorized but unissued shares
or treasury shares.

 

(2)          Share Counting.  For purposes of counting the number of shares
available for the grant of Awards under the Plan under this Section 4(a):

 

(A)         all Ordinary Shares covered by SARs shall be counted against the
number of shares available for the grant of Awards under the Plan;  provided,
however, that (i) SARs that may be settled only in cash shall not be so counted
and (ii) if the Company grants a SAR in tandem with an Option for the same
number of Ordinary Shares and provides that only one such Award may be exercised
(a “Tandem SAR”), only the shares covered by the Option, and not the shares
covered by the Tandem SAR, shall be so counted, and the expiration of one in
connection with the other’s exercise will not restore shares to the Plan;

 

(B)         if any Award (i) expires or is terminated, surrendered or cancelled
without having been fully exercised or is forfeited in whole or in part
(including as the result of Ordinary Shares subject to such Award being
repurchased by the Company at the original issuance price pursuant to a
contractual repurchase right) or (ii) results in any Ordinary Shares not being
issued (including as a result of a SAR that was settleable either in cash or in
shares actually being settled in cash), the unused Ordinary Shares covered by
such Award shall again be available for the grant of Awards; provided, however,
that (1) in the case of Incentive Share Options, the foregoing shall be subject
to any limitations under the Code, (2) in the case of the exercise of a SAR, the
number of shares counted against the shares available under the Plan shall be
the full number of shares subject to the SAR multiplied by the percentage of the
SAR actually exercised, regardless of the number of shares actually used to
settle such SAR upon exercise and (3) the shares covered by a Tandem SAR shall
not again become available for grant upon the expiration or termination of such
Tandem SAR;

 

(C)         Ordinary Shares delivered (either by actual delivery, attestation,
or net exercise) to the Company by a Participant to (i) purchase Ordinary Shares
upon the exercise of an Award or (ii) satisfy tax withholding obligations with
respect to Awards (including shares retained from the Award creating the tax
obligation) shall not be added back to the number of shares available for the
future grant of Awards; and

 

(D)         Ordinary Shares repurchased by the Company on the open market using
the proceeds from the exercise of an Award shall not increase the number of
shares available for future grant of Awards.

 

(b)         Substitute Awards.  In connection with a merger or consolidation of
an entity with the Company or the acquisition by the Company of property or
shares of an entity, the Board may grant Awards in substitution for any options
or other shares or share-based awards granted by such entity or an affiliate
thereof.  Substitute Awards may be granted on such terms as the Board deems
appropriate in the circumstances, notwithstanding any limitations

 










 

on Awards contained in the Plan.  Substitute Awards shall not count against the
overall share limit set forth in Section 4(a)(1), except as may be required by
reason of Section 422 and related provisions of the Code.

 

5.            Share Options

 

(a)          General.  The Board may grant options to purchase Ordinary Shares
(each, an “Option”) and determine the number of Ordinary Shares to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as the Board considers
necessary or advisable.

 

(b)          Incentive Share Options.  An Option that the Board intends to be an
“incentive share option” as defined in Section 422 of the Code (an “Incentive
Share Option”) shall only be granted to employees of Nabriva Therapeutics plc,
any of Nabriva Therapeutics plc’s present or future parent or subsidiary
corporations as defined in Sections 424(e) or (f) of the Code, and any other
entities the employees of which are eligible to receive Incentive Share Options
under the Code, and shall be subject to and shall be construed consistently with
the requirements of Section 422 of the Code.  An Option that is not intended to
be an Incentive Share Option shall be designated a “Nonstatutory Share Option.” 
The Company shall have no liability to a Participant, or any other person, if an
Option (or any part thereof) that is intended to be an Incentive Share Option is
not an Incentive Share Option or if the Company converts an Incentive Share
Option to a Nonstatutory Share Option.

 

(c)          Exercise Price. The Board shall establish the exercise price of
each Option or the formula by which such exercise price will be determined
provided that in all cases it will not be less than the nominal value of an
Ordinary Share.  The exercise price shall be specified in the applicable Option
agreement which may be electronic. The exercise price shall be not less than
100% of the Grant Date Fair Market Value (as defined below) of the Ordinary
Shares on the date the Option is granted; provided that if the Board approves
the grant of an Option with an exercise price to be determined on a future date,
the exercise price shall be not less than 100% of the Grant Date Fair Market
Value on such future date.  “Grant Date Fair Market Value” of an Ordinary Share
for purposes of the Plan will be determined as follows:

 

(1)         if the Ordinary Shares trade on a national securities exchange, the
closing sale price (for the primary trading session) on the date of grant; or

 

(2)         if the Ordinary Shares do not trade on any such exchange, the
average of the closing bid and asked prices on the date of grant as reported by
an over-the-counter marketplace designated by the Board; or

 

(3)         if the Ordinary Shares are not publicly traded, the Board will
determine the Grant Date Fair Market Value for purposes of the Plan using any
measure of value it determines to be appropriate (including, as it considers
appropriate, relying on appraisals) in a manner consistent with the valuation
principles under Code Section 409A, except as the Board may expressly determine
otherwise.

 

For any date that is not a trading day, the Grant Date Fair Market Value of an
Ordinary Share for such date will be determined by using the closing sale price
or average of the bid and asked prices, as appropriate, for the immediately
preceding trading day and with the timing in the formulas above adjusted
accordingly.  The Board can substitute a particular time of day or other measure
of “closing sale price” or “bid and asked prices” if appropriate because of
exchange or market procedures or can, in its sole discretion, use weighted
averages either on a daily basis or such longer period as complies with Code
Section 409A.

 

The Board has sole discretion to determine the Grant Date Fair Market Value for
purposes of the Plan, and all Awards are conditioned on the participants’
agreement that the Administrator’s determination is conclusive and binding even
though others might make a different determination.

 

(d)          Duration of Options.  Each Option shall be exercisable at such
times and subject to such terms and conditions as the Board may specify in the
applicable Option agreement; provided, however, that no Option will be granted
with a term in excess of 10 years.

 










 

(e)          Exercise of Options.  Options may be exercised by delivery to the
Company of a notice of exercise in a form (which may be electronic) approved by
the Company, together with payment in full (in the manner specified in
Section 5(f)) of the exercise price for the number of shares for which the
Option is exercised.  Ordinary Shares subject to the Option will be delivered by
the Company as soon as practicable following exercise.

 

(f)          Payment Upon Exercise.  Ordinary Shares purchased upon the exercise
of an Option granted under the Plan shall be paid for as follows:

 

(1)         in cash or by check, payable to the order of the Company;

 

(2)          except as may otherwise be provided in the applicable Option
agreement or approved by the Board, by (i) delivery of an irrevocable and
unconditional undertaking by a creditworthy broker to deliver promptly to the
Company sufficient funds to pay the exercise price and any required tax
withholding or (ii) delivery by the Participant to the Company of a copy of
irrevocable and unconditional instructions to a creditworthy broker to deliver
promptly to the Company cash or a check sufficient to pay the exercise price and
any required tax withholding;

 

(3)         to the extent provided for in the applicable Option agreement or
approved by the Board, and subject to compliance with applicable law, by
delivery (either by actual delivery or attestation) of Ordinary Shares owned by
the Participant valued at their fair market value (valued in the manner
determined by (or in a manner approved by) the Board), provided (i) such method
of payment is then permitted under applicable law, (ii) such Ordinary Shares, if
acquired directly from the Company, were owned by the Participant for such
minimum period of time, if any, as may be established by the Board and
(iii) such Ordinary Shares are not subject to any repurchase, forfeiture,
unfulfilled vesting or other similar requirements;

 

(4)         to the extent provided for in the applicable Nonstatutory Share
Option agreement or approved by the Board, and subject to compliance with
applicable law, by delivery of a notice of “net exercise” to the Company, as a
result of which the Participant would receive (i) the number of shares
underlying the portion of the Option being exercised, less (ii) such number of
shares as is equal to (A) the aggregate exercise price for the portion of the
Option being exercised divided by (B) the fair market value of an Ordinary Share
(valued in the manner determined by (or in a manner approved by) the Board) on
the date of exercise;

 

(5)         to the extent permitted by applicable law and provided for in the
applicable Option agreement or approved by the Board, by payment of such other
lawful consideration as the Board may determine; or

 

(6)         by any combination of the above permitted forms of payment.

 

(g)         Limitation on Repricing.  Unless such action is approved by the
Company’s shareholders, the Company may not (except as provided for under
Section 10):  (1) amend any outstanding Option granted under the Plan to provide
an exercise price per share that is lower than the then-current exercise price
per share of such outstanding Option, (2) cancel any outstanding option (whether
or not granted under the Plan) and grant in substitution therefor new Awards
under the Plan (other than Awards granted pursuant to Section 4(c)) covering the
same or a different number of Ordinary Shares and having an exercise price per
share lower than the then-current exercise price per share of the cancelled
option, (3) cancel in exchange for a cash payment any outstanding Option with an
exercise price per share above the then-current fair market value of an Ordinary
Share (valued in the manner determined by (or in a manner approved by) the
Board), or (4) take any other action under the Plan that constitutes a
“repricing” within the meaning of the rules of the Nasdaq Stock Market
(“NASDAQ”).

 

(h)         No Reload Options.  No Option granted under the Plan shall contain
any provision entitling the Participant to the automatic grant of additional
Options in connection with any exercise of the original Option.

 

(i)         No Dividend Equivalents.  No Option shall provide for the payment or
accrual of dividend equivalents.

 










 

6.            Share Appreciation Rights

 

(a)         General.  The Board may grant Awards consisting of share
appreciation rights (“SARs”) entitling the holder, upon exercise, to receive a
number of Ordinary Shares or cash or a combination thereof (such form to be
determined by the Board) determined by reference to appreciation, from and after
the date of grant, in the fair market value of an Ordinary Share (valued in the
manner determined by (or in a manner approved by) the Board) over the
measurement price established pursuant to Section 6(b).  The date as of which
such appreciation is determined shall be the exercise date.  The SAR agreement
may be in written or electronic form.

 

(b)         Measurement Price.  The Board shall establish the measurement price
of each SAR and specify it in the applicable SAR agreement.  The measurement
price shall not be less than 100% of the Grant Date Fair Market Value of an
Ordinary Share on the date the SAR is granted; provided that if the Board
approves the grant of a SAR effective as of a future date, the measurement price
shall be not less than 100% of the Grant Date Fair Market Value on such future
date.

 

(c)         Duration of SARs.  Each SAR shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
SAR agreement; provided, however, that no SAR will be granted with a term in
excess of 10 years.

 

(d)          Exercise of SARs.  SARs may be exercised by delivery to the Company
of a notice of exercise in a form (which may be electronic) approved by the
Company, together with any other documents required by the Board.

 

(e)         Limitation on Repricing.  Unless such action is approved by the
Company’s shareholders, the Company may not (except as provided for under
Section 10):  (1) amend any outstanding SAR granted under the Plan to provide a
measurement price per share that is lower than the then-current measurement
price per share of such outstanding SAR, (2) cancel any outstanding SAR (whether
or not granted under the Plan) and grant in substitution therefor new Awards
under the Plan (other than Awards granted pursuant to Section 4(c)) covering the
same or a different number of Ordinary Shares and having a measurement price per
share lower than the then-current measurement price per share of the cancelled
SAR, (3) cancel in exchange for a cash payment any outstanding SAR with a
measurement price per share above the then-current fair market value of the
Ordinary Shares (valued in the manner determined by (or in a manner approved by)
the Board), or (4) take any other action under the Plan that constitutes a
“repricing” within the meaning of the rules of the NASDAQ.

 

(f)          No Reload SARs.  No SAR granted under the Plan shall contain any
provision entitling the Participant to the automatic grant of additional SARs in
connection with any exercise of the original SAR.

 

(g)         No Dividend Equivalents.  No SAR shall provide for the payment or
accrual of dividend equivalents.

 

7.            Restricted Shares; RSUs

 

(a)         General.  The Board may grant Awards entitling recipients to acquire
Ordinary Shares (“Restricted Shares”), subject to the right of the Company to
repurchase (in accordance with applicable law and the award agreement) all or
part of such shares at their issue price or other stated or formula price (or to
require forfeiture of such shares if issued at no cost) from the recipient in
the event that conditions specified by the Board in the applicable Award are not
satisfied prior to the end of the applicable restriction period or periods
established by the Board for such Award.  The Board may also grant Awards
entitling the recipient to receive Ordinary Shares or cash to be delivered at
the time such Award vests (“RSUs”).

 

(b)         Terms and Conditions for Restricted Shares and RSUs.  The Board
shall determine the terms and conditions of Restricted Shares and RSUs,
including the conditions for vesting and repurchase (or forfeiture) and the
issue price, if any.  The award agreement with respect to Restricted Shares or
RSUs, as applicable, may be in written or electronic form.

 










 

(c)          Additional Provisions Relating to Restricted Shares.

 

(1)         Dividends.  Unless otherwise provided in the applicable Award
agreement, any dividends (whether paid in cash, shares or property) declared and
paid by the Company with respect to Restricted Shares (“Unvested Dividends”)
shall be paid to the Participant only if and when such shares become free from
the restrictions on transferability and forfeitability that apply to such
shares.  Each payment of Unvested Dividends will be made no later than the end
of the calendar year in which the dividends are paid to shareholders of that
class of shares or, if later, the 15th day of the third month following the
lapsing of the restrictions on transferability and the forfeitability provisions
applicable to the underlying Restricted Shares.  No interest will be paid on
Unvested Dividends.

 

(2)         Share Certificates.  The Company may require that any share
certificates issued in respect of Restricted Shares, as well as dividends or
distributions paid on such Restricted Shares, shall be deposited in escrow by
the Participant, together with a share power endorsed in blank, with the Company
(or its designee).  At the expiration of the applicable restriction periods, the
Company (or such designee) shall deliver the certificates no longer subject to
such restrictions to the Participant or if the Participant has died, to his or
her Designated Beneficiary.  “Designated Beneficiary” means (i) the beneficiary
designated, in a manner determined by the Board, by a Participant to receive
amounts due or exercise rights of the Participant in the event of the
Participant’s death or (ii) in the absence of an effective designation by a
Participant, the Participant’s estate.

 

(d)          Additional Provisions Relating to RSUs.

 

(1)         Settlement.  Upon the vesting of and/or lapsing of any other
restrictions (i.e., settlement) with respect to each RSU, the Participant shall
be entitled to receive from the Company the number of Ordinary Shares specified
in the Award agreement or (if so provided in the applicable Award agreement or
otherwise determined by the Board) an amount of cash equal to the fair market
value (valued in the manner determined by (or in a manner approved by) the
Board) of such number of shares or a combination thereof.  The Board may provide
that settlement of RSUs shall be deferred, on a mandatory basis or at the
election of the Participant, in a manner that complies with Section 409A of the
Code or any successor provision thereto, and the regulations thereunder
(“Section 409A”).

 

(2)         Voting Rights.  A Participant shall have no voting rights with
respect to any RSUs.

 

(3)         Dividend Equivalents.  The Award agreement for RSUs may provide
Participants with the right to receive an amount equal to any dividends or other
distributions declared and paid on an equal number of outstanding Ordinary
Shares (“Dividend Equivalents”).  Dividend Equivalents may be paid currently or
credited to an account for the Participant, may be settled in cash and/or
Ordinary Shares and shall be subject to the same restrictions on transfer and
forfeitability as the RSUs with respect to which paid, in each case to the
extent provided in the Award agreement.  No interest will be paid on Dividend
Equivalents.

 

8.            Other Share-Based and Other Cash-Based Awards

 

(a)         General.  The Board may grant other Awards of Ordinary Shares, and
other Awards that are valued in whole or in part by reference to, or are
otherwise based on, Ordinary Shares or other property (“Other Share-Based
Awards”).  Such Other Share-Based Awards shall also be available as a form of
payment in the settlement of other Awards granted under the Plan or as payment
in lieu of compensation to which a Participant is otherwise entitled.  Other
Share-Based Awards may be paid in Ordinary Shares or cash, as the Board shall
determine.  The Board may also grant Awards under the Plan that are denominated
in, or settled in, cash rather than in Ordinary Shares (“Other Cash-Based
Awards”)

 

(b)         Terms and Conditions.  Subject to the provisions of the Plan, the
Board shall determine the terms and conditions of each Other Share-Based Award
or other Cash-Based Award, including any purchase price applicable thereto.

 

(c)         Dividend Equivalents.  The Award agreement for an Other Share-Based
Award or an Other Cash-Based Award may provide Participants with the right to
receive Dividend Equivalents.  Dividend Equivalents may

 










 

be paid currently or credited to an account for the Participant, may be settled
in cash and/or Ordinary Shares and shall be subject to the same restrictions on
transfer and forfeitability as the Other Share-Based Award or Other Cash-Based
Award with respect to which paid, in each case to the extent provided in the
Award agreement.  No interest will be paid on Dividend Equivalents.

 

9.            Performance Awards.

 

(a)         Grants.  Awards under the Plan may be made subject to the
achievement of performance goals pursuant to this Section 9 (“Performance
Awards”).

 

(b)         Performance Measures.  The Board may specify that the degree of
granting, vesting and/or payout of an Award shall be subject to the achievement
of one or more objective performance measures, which shall be based on the
relative or absolute attainment of specified levels of one or any combination of
the following, which may be determined pursuant to generally accepted accounting
principles (“GAAP”) or on a non-GAAP basis, as determined by the Board:  net
income, earnings before or after discontinued operations, interest, taxes,
depreciation and/or amortization, operating profit before or after discontinued
operations and/or taxes, sales, sales growth, earnings growth, cash flow or cash
position, gross margins, share price, market share, return on sales, assets,
equity or investment, improvement of financial ratings, achievement of balance
sheet or income statement objectives, total shareholder return or any other
performance measure selected by the Board.  Such goals may reflect absolute
entity or business unit performance or a relative comparison to the performance
of a peer group of entities or other external measure of the selected
performance criteria and may be absolute in their terms or measured against or
in relationship to other companies comparably, similarly or otherwise situated. 
The Board may specify that such performance measures shall be adjusted to
exclude any one or more of (i) non-recurring or unusual gains or losses,
(ii) gains or losses on the dispositions of discontinued operations, (iii) the
cumulative effects of changes in accounting principles, (iv) the writedown of
any asset, (v) fluctuation in foreign currency exchange rates, (vi) charges for
restructuring and rationalization programs or (vii) any other adjustment
determined by the Board.  Such performance measures:  (x) may vary by
Participant and may be different for different Awards; (y) may be particular to
a Participant or the department, branch, line of business, subsidiary or other
unit in which the Participant works and may cover such period as may be
specified by the Board; and (z) shall be set by the Board at such time as it
determines in its discretion.

 

(c)         Adjustments.  Notwithstanding any provision of the Plan, the Board
may adjust, upwards or downwards, the number of shares or cash payable pursuant
to such Award, and the Board may waive the achievement of the applicable
performance measures in any circumstance, including in the case of the death or
disability of the Participant or a change in control of the Company.

 

(d)         Other.  The Board shall have the power to impose such other
restrictions on Performance Awards as it may deem necessary or appropriate.

 

10.          Adjustments for Changes in Ordinary Shares and Certain Other Events

 

(a)         Changes in Capitalization.  In the event of any alteration or
reorganization whatsoever taking place in the capital structure of the Company
whether by way of share split, reverse share split, share dividend,
recapitalization, combination of shares, reclassification of shares, spin-off or
other similar change in capitalization or event, or any dividend or distribution
to holders of Ordinary Shares other than an ordinary cash dividend, (i) the
number and class of securities available under the Plan, (ii) the share counting
rules set forth in Section 4(a), (iii) the number and class of securities and
exercise price per share of each outstanding Option, (iv) the share and
per-share provisions and the measurement price of each outstanding SAR, (v) the
number of shares subject to and the repurchase price per share subject to each
outstanding award of Restricted Shares and (vi) the share and per-share-related
provisions and the purchase price, if any, of each outstanding RSU and each
Other Share-Based Award, shall be equitably adjusted by the Company (or
substituted Awards may be made, if applicable) in the manner determined by the
Board.  Without limiting the generality of the foregoing, in the event the
Company effects a split of the Ordinary Shares by means of a share dividend and
the exercise price of and the number of shares subject to an outstanding Option
are adjusted as of the date of the distribution of the dividend (rather than as
of the record date for such dividend), then an optionee who exercises an Option
between the record date and the distribution date for such share dividend shall
be entitled to receive, on the distribution date, the share dividend with
respect to the Ordinary

 










 

Shares acquired upon such Option exercise, notwithstanding the fact that such
shares were not outstanding as of the close of business on the record date for
such share dividend.

 

(b)          Reorganization Events.

 

(1)          Definition.  A “Reorganization Event” shall mean:  (a) any merger
or consolidation of the Company with or into another entity as a result of which
all of the Ordinary Shares of the Company are converted into or exchanged for
the right to receive cash, securities or other property or is canceled, (b) any
transfer or disposition of all of the Ordinary Shares of the Company for cash,
securities or other property pursuant to a share exchange or other transaction
or (c) any liquidation or dissolution of the Company.  For the avoidance of
doubt, any one or more of the above events may be effected pursuant to (A) a
compromise or arrangement sanctioned by the court under Chapter 1 of Part 9 of
the Companies Act 2014 of the Republic of Ireland or (B) otherwise under Part 9
of the Companies Act 2014 of the Republic of Ireland or (C) otherwise under the
Companies Act 2014 of the Republic of Ireland.

 

(2)          Consequences of a Reorganization Event on Awards Other than
Restricted Shares.

 

(A)          In connection with a Reorganization Event, the Board may take any
one or more of the following actions as to all or any (or any portion of)
outstanding Awards other than Restricted Shares on such terms as the Board
determines (except to the extent specifically provided otherwise in an
applicable Award agreement or another agreement between the Company and the
Participant):  (i) provide that such Awards shall be assumed, or substantially
equivalent Awards shall be substituted, by the acquiring or succeeding
corporation (or an affiliate thereof), (ii) upon written notice to a
Participant, provide that all of the Participant’s unvested Awards will be
forfeited immediately prior to the consummation of such Reorganization Event
and/ or that all of the Participant’s unexercised Awards will terminate
immediately prior to the consummation of such Reorganization Event unless
exercised by the Participant (to the extent then exercisable) within a specified
period following the date of such notice, (iii) provide that outstanding Awards
shall become exercisable, realizable or deliverable, or restrictions applicable
to an Award shall lapse, in whole or in part prior to or upon such
Reorganization Event, (iv) in the event of a Reorganization Event under the
terms of which holders of Ordinary Shares will receive upon consummation thereof
a cash payment for each share surrendered in the Reorganization Event (the
“Acquisition Price”), make or provide for a cash payment to Participants with
respect to each Award held by a Participant equal to (A) the number of Ordinary
Shares subject to the vested portion of the Award (after giving effect to any
acceleration of vesting that occurs upon or immediately prior to such
Reorganization Event) multiplied by (B) the excess, if any, of (I) the
Acquisition Price over (II) the exercise, measurement or purchase price of such
Award and any applicable tax withholdings, in exchange for the termination of
such Award, (v) provide that, in connection with a liquidation or dissolution of
the Company, Awards shall convert into the right to receive liquidation proceeds
(if applicable, net of the exercise, measurement or purchase price thereof and
any applicable tax withholdings) and (vi) any combination of the foregoing.  In
taking any of the actions permitted under this Section 10(b)(2)(A), the Board
shall not be obligated by the Plan to treat all Awards, all Awards held by a
Participant, or all Awards of the same type, identically.

 

(B)          Notwithstanding the terms of Section 10(b)(2)(A)(i), in the case of
outstanding RSUs that are subject to Section 409A: (i) if the applicable RSU
agreement provides that the RSUs shall be settled upon a “change in control
event” within the meaning of Treasury Regulation Section 1.409A-3(i)(5)(i), and
the Reorganization Event constitutes such a “change in control event”, then no
assumption or substitution shall be permitted pursuant to
Section 10(b)(2)(A)(i) and the RSUs shall instead be settled in accordance with
the terms of the applicable RSU agreement; and (ii) the Board may only undertake
the actions set forth in clauses (iii), (iv) or (v) of Section 10(b)(2)(A) if
the Reorganization Event constitutes a “change in control event” as defined
under Treasury Regulation Section 1.409A-3(i)(5)(i) and such action is permitted
or required by Section 409A; if the Reorganization Event is not a “change in
control event” as so defined or such action is not permitted or required by
Section 409A, and the acquiring or succeeding corporation does not assume or
substitute the RSUs pursuant to clause (i) of Section 10(b)(2)(A), then the
unvested RSUs shall terminate immediately prior to the consummation of the
Reorganization Event without any payment in exchange therefor.

 

(C)          For purposes of Section 10(b)(2)(A)(i), an Award (other than
Restricted Shares) shall be considered assumed if, following consummation of the
Reorganization Event, such Award confers the right

 










 

to purchase or receive pursuant to the terms of such Award, for each Ordinary
Share subject to the Award immediately prior to the consummation of the
Reorganization Event, the consideration (whether cash, securities or other
property) received as a result of the Reorganization Event by holders of
Ordinary Shares for each Ordinary Share held immediately prior to the
consummation of the Reorganization Event (and if holders were offered a choice
of consideration, the type of consideration chosen by the holders of a majority
of the outstanding Ordinary Shares); provided, however, that if the
consideration received as a result of the Reorganization Event is not solely
ordinary shares of the acquiring or succeeding corporation (or an affiliate
thereof), the Company may, with the consent of the acquiring or succeeding
corporation, provide for the consideration to be received upon the exercise or
settlement of the Award to consist solely of such number of ordinary shares of
the acquiring or succeeding corporation (or an affiliate thereof) that the Board
determined to be equivalent in value (as of the date of such determination or
another date specified by the Board) to the per share consideration received by
holders of outstanding Ordinary Shares as a result of the Reorganization Event.

 

(3)          Consequences of a Reorganization Event on Restricted Shares.  Upon
the occurrence of a Reorganization Event other than a liquidation or dissolution
of the Company, the repurchase and other rights of the Company with respect to
outstanding Restricted Shares shall inure to the benefit of the Company’s
successor and shall, unless the Board determines otherwise, apply to the cash,
securities or other property which the Ordinary Shares were converted into or
exchanged for pursuant to such Reorganization Event in the same manner and to
the same extent as they applied to such Restricted Shares; provided, however,
that the Board may either provide for termination or deemed satisfaction of such
repurchase or other rights under the instrument evidencing any Restricted Shares
or any other agreement between a Participant and the Company, either initially
or by amendment, or provide for forfeiture of such Restricted Shares if issued
at no cost. Upon the occurrence of a Reorganization Event involving the
liquidation or dissolution of the Company, except to the extent specifically
provided to the contrary in the instrument evidencing any Restricted Shares or
any other agreement between a Participant and the Company, all restrictions and
conditions on all Restricted Shares then outstanding shall automatically be
deemed terminated or satisfied.

 

11.          General Provisions Applicable to Awards

 

(a)          Transferability of Awards.  Awards shall not be sold, assigned,
transferred, pledged or otherwise encumbered by a Participant, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution or, other than in the case of an Incentive Share Option, pursuant
to a qualified domestic relations order, and, during the life of the
Participant, shall be exercisable only by the Participant; provided, however,
that, except with respect to Awards subject to Section 409A, the Board may
permit or provide in an Award for the gratuitous transfer of the Award by the
Participant to or for the benefit of any immediate family member, family trust
or other entity established for the benefit of the Participant and/or an
immediate family member thereof if the Company would be eligible to use a
Form S-8 under the Securities Act of 1933, as amended for the registration of
the sale of the Ordinary Shares subject to such Award to such proposed
transferee; provided further, that the Company shall not be required to
recognize any such permitted transfer until such time as such permitted
transferee shall, as a condition to such transfer, deliver to the Company a
written instrument in form and substance satisfactory to the Company confirming
that such transferee shall be bound by all of the terms and conditions of the
Award.  References to a Participant, to the extent relevant in the context,
shall include references to authorized transferees.  For the avoidance of doubt,
nothing contained in this Section 11(a) shall be deemed to restrict a transfer
to the Company.

 

(b)          Documentation.  Each Award shall be evidenced in such form
(written, electronic or otherwise) as the Board shall determine.  Each Award may
contain terms and conditions in addition to those set forth in the Plan.

 

(c)          Termination of Service.  The Board shall determine the effect on an
Award of the disability, death, termination or other cessation of employment,
authorized leave of absence or other change in the employment of a Participant
and the extent to which, and the period during which, the Participant, or the
Participant’s legal representative, conservator, guardian or Designated
Beneficiary, may exercise rights, or receive any benefits, under an Award.

 

(d)          Withholding.  The Participant must satisfy all applicable federal,
state, and local or other income and employment tax withholding obligations
before the Company will deliver share certificates or otherwise recognize
ownership of Ordinary Shares under an Award.  The Company may elect to satisfy
the withholding

 










 

obligations through additional withholding on salary or wages.  If the Company
elects not to or cannot withhold from other compensation, the Participant must
pay the Company the full amount, if any, required for withholding or have a
broker tender to the Company cash equal to the withholding obligations.  Payment
of withholding obligations is due before the Company will issue any shares on
exercise, vesting or release from forfeiture of an Award or at the same time as
payment of the exercise or purchase price, unless the Company determines
otherwise.  If provided for in an Award or approved by the Committee, a
Participant may satisfy the tax obligations in whole or in part by delivery
(either by actual delivery or attestation) of Ordinary Shares, including shares
retained from the Award creating the tax obligation, valued at their fair market
value (valued in the manner determined by (or in a manner approved by) the
Company); provided, however, except as otherwise provided by the Committee, that
the total tax withholding where shares are being used to satisfy such tax
obligations cannot exceed the Company’s minimum statutory withholding
obligations (based on minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income), except that, to the extent that the Company is able to retain
Ordinary Shares having a fair market value (determined by, or in a manner
approved by, the Company) that exceeds the statutory minimum applicable
withholding tax without financial accounting implications or the Company is
withholding in a jurisdiction that does not have a statutory minimum withholding
tax, the Company may retain such number of Ordinary Shares (up to the number of
shares having a fair market value equal to the maximum individual statutory rate
of tax (determined by, or in a manner approved by, the Company)) as the Company
shall determine in its sole discretion to satisfy the tax liability associated
with any Award.  Shares used to satisfy tax withholding requirements cannot be
subject to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements.

 

(e)          Amendment of Award.  Except as otherwise provided in Section 5(g)
or 6(e), the Board may amend, modify or terminate any outstanding Award,
including but not limited to, substituting therefor another Award of the same or
a different type, changing the date of exercise or realization, and converting
an Incentive Share Option to a Nonstatutory Share Option.  The Participant’s
consent to such action shall be required unless (i) the Board determines that
the action, taking into account any related action, does not materially and
adversely affect the Participant’s rights under the Plan or (ii) the change is
permitted under Section 10.

 

(f)          Conditions on Delivery of Shares.  Notwithstanding any other
provision of this Plan, (a) the Company shall not be obliged to issue any
Ordinary Shares pursuant to an Award unless at least the par value of such newly
issued Ordinary Share has been fully paid in advance in accordance with all
applicable law (which requirement may mean the holder of an Award is obliged to
make such payment) and (b) the Company will not be obligated to deliver any
Ordinary Shares pursuant to the Plan or to remove restrictions from shares
previously issued or delivered under the Plan until (i) all conditions of the
Award have been met or removed to the satisfaction of the Company, (ii) in the
opinion of the Company’s counsel, all other legal matters in connection with the
issuance and delivery of such shares have been satisfied, including any
applicable securities laws and regulations and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws,
rules or regulations.

 

(g)          Acceleration.  The Board may at any time provide that any Award
shall become immediately exercisable in whole or in part, free from some or all
restrictions or conditions or otherwise realizable in whole or in part, as the
case may be.

 

12.          Miscellaneous

 

(a)          No Right To Employment.  No person shall have any claim or right to
be granted an Award by virtue of the adoption of the Plan, and the grant of an
Award shall not be construed as giving a Participant the right to continued
employment or any other relationship with the Company.  The Company expressly
reserves the right at any time to dismiss or otherwise terminate its
relationship with a Participant free from any liability or claim under the Plan,
except as expressly provided in the applicable Award.

 

(b)          No Rights As Shareholder; Clawback.  Subject to the provisions of
the applicable Award, no Participant or Designated Beneficiary shall have any
rights as a shareholder with respect to any Ordinary Shares to be issued with
respect to an Award until becoming the record holder of such shares.  In
accepting an Award under

 










 

the Plan, the Participant agrees to be bound by any clawback policy that the
Company has in effect or may adopt in the future.

 

(c)          Effective Date and Term of Plan.  The Plan shall become effective
on the date the Plan is approved by the Company’s shareholders (the “Effective
Date”); provided, however, that to the extent the shareholders do not approve
the Plan, any Awards granted hereunder that are settlable in cash shall remain
outstanding and may in the future be granted, with the Plan remaining effective
to the extent necessary to govern the administration of such Awards; provided,
further, for the avoidance of doubt that if shareholder approval is not obtained
within 12 months from the date that the Board adopts the Plan, no Incentive
Stock Options may be granted under the Plan.  No Awards shall be granted under
the Plan after the expiration of 10 years from the Effective Date, but Awards
previously granted may extend beyond that date.

 

(d)          Amendment of Plan.  The Board may amend, suspend or terminate the
Plan or any portion thereof at any time provided that (i)  no amendment that
would require shareholder approval under the rules of the national securities
exchange on which the Company then maintains its primary listing may be made
effective unless and until the Company’s shareholders approve such amendment;
and (ii) if the national securities exchange on which the Company then maintains
its primary listing  does not have rules regarding when shareholder approval of
amendments to equity compensation plans is required (or if the Company’s
Ordinary Shares are not then listed on any national securities exchange), then
no amendment to the Plan (A) materially increasing the number of shares
authorized under the Plan (other than pursuant to Section 4(c) or 10),
(B) expanding the types of Awards that may be granted under the Plan, or
(C) materially expanding the class of participants eligible to participate in
the Plan shall be effective unless and until the Company’s shareholders approve
such amendment.  In addition, if at any time the approval of the Company’s
shareholders is required as to any other modification or amendment under
Section 422 of the Code or any successor provision with respect to Incentive
Share Options, the Board may not effect such modification or amendment without
such approval.  Unless otherwise specified in the amendment, any amendment to
the Plan adopted in accordance with this Section 12(d) shall apply to, and be
binding on the holders of, all Awards outstanding under the Plan at the time the
amendment is adopted, provided the Board determines that such amendment, taking
into account any related action, does not materially and adversely affect the
rights of Participants under the Plan.

 

(e)          Authorization of Sub-Plans.  The Board may from time to time
establish one or more sub-plans under the Plan for purposes of satisfying
applicable securities, tax or other laws of various jurisdictions.  The Board
shall establish such sub-plans by adopting supplements to the Plan containing
(i) such limitations on the Board’s discretion under the Plan as the Board deems
necessary or desirable or (ii) such additional terms and conditions not
otherwise inconsistent with the Plan as the Board shall deem necessary or
desirable.  All supplements adopted by the Board shall be deemed to be part of
the Plan, but each supplement shall apply only to Participants within the
affected jurisdiction and the Company shall not be required to provide copies of
any supplement to Participants in any jurisdiction which is not the subject of
such supplement.

 

(f)          Compliance with Section 409A of the Code. If and to the extent
(i) any portion of any payment, compensation or other benefit provided to a
Participant pursuant to the Plan in connection with his or her employment
termination constitutes “nonqualified deferred compensation” within the meaning
of Section 409A and (ii) the Participant is a specified employee as defined in
Section 409A(a)(2)(B)(i) of the Code, in each case as determined by the Company
in accordance with its procedures, by which determinations the Participant
(through accepting the Award) agrees that he or she is bound, such portion of
the payment, compensation or other benefit shall not be paid before the day that
is six months plus one day after the date of “separation from service” (as
determined under Section 409A) (the “New Payment Date”), except as Section 409A
may then permit.  The aggregate of any payments that otherwise would have been
paid to the Participant during the period between the date of separation from
service and the New Payment Date shall be paid to the Participant in a lump sum
on such New Payment Date, and any remaining payments will be paid on their
original schedule.

 

The Company makes no representations or warranty and shall have no liability to
the Participant or any other person if any provisions of or payments,
compensation or other benefits under the Plan are determined to constitute
nonqualified deferred compensation subject to Section 409A but do not to satisfy
the conditions of that section.

 










 

(g)          Limitations on Liability.  Notwithstanding any other provisions of
the Plan, no individual acting as a director, officer, employee or agent of the
Company will be liable to any Participant, former Participant, spouse,
beneficiary, or any other person for any claim, loss, liability, or expense
incurred in connection with the Plan, nor will such individual be personally
liable with respect to the Plan because of any contract or other instrument he
or she executes in his or her capacity as a director, officer, employee or agent
of the Company.  The Company will, subject to applicable law, and the terms of
the Company’s constitutional documents, indemnify and hold harmless each
director, officer, employee or agent of the Company to whom any duty or power
relating to the administration or interpretation of the Plan has been or will be
delegated, against any cost or expense (including attorneys’ fees) or liability
(including any sum paid in settlement of a claim with the Board’s approval)
arising out of any act or omission to act concerning the Plan unless arising out
of such person’s own fraud or bad faith.

 

(h)          Governing Law.  The provisions of the Plan and all Awards made
hereunder shall be governed by, except to the extent preempted by other
applicable laws (1) with respect to the corporate law requirements applicable to
the Company, the validity and authorization of the issuance of Shares under the
Plan and similar matters, the laws of Ireland (without reference to conflict of
law principles thereof) and (2) with respect to all other matters relating to
the Plan and Awards, the laws of the State of Delaware, excluding choice-of-law
principles of the law of that state.

 










 

NABRIVA THERAPEUTICS plc 2020 SHARE INCENTIVE PLAN

SUB-PLAN GOVERNING AWARDS TO NON-EMPLOYEES

1          GENERAL

1.1       In accordance with Rule 12(e) of the 2020 Share Incentive Plan ("the
Plan") the Board has determined to establish this sub-plan ("the Non-Employee
Sub-Plan") for the purposes of Awards to individuals who are not employees of
the Company, including directors, consultants and advisors of the Company.

1.2       All terms that are not otherwise defined herein shall have the same
meaning as set forth in the Plan and all provisions of the Plan shall apply to
this Non-Employee Sub-Plan except as outlined below.

2          PURPOSE

2.1       The purpose of the Non-Employee Sub-Plan is to advance the Company's
growth and success and to advance its interests by attracting and retaining
well-qualified non-employee directors, consultants and advisors and by providing
such individuals with incentives to put forth maximum efforts for the long-term
success of the Company's business.

3          TERMS OF NON-EMPLOYEE SUB-PLAN

3.1        Eligibility

All of the Company's directors, as well as consultants and advisors to the
Company (as the terms consultants and advisors are defined and interpreted for
purposes of Form S-8 under the Securities Act 1933, as amended, or any successor
form) are eligible to be granted Awards (as defined below) under the
Non-Employee Sub-Plan.

3.2        Administration

Awards to non-employee directors will be granted and administered by a
Committee, all of the members of which are independent directors as defined by
5605(a)(2) of the NASDAQ Marketplace Rules.

3.3        Limits

The maximum value (calculated based on grant date fair value for financial
reporting purposes) of Ordinary Shares subject to Awards granted in any fiscal
year to any individual non-employee director shall not exceed $500,000 in the
case of an incumbent director or $1,000,000 in the case of a new director during
his or her first year of service. The maximum amount of cash compensation paid
in any fiscal year to any individual non-employee director shall not exceed
$175,000 in the case of an incumbent director or $225,000 in the case of the
Chairman of the Board.  The Committee may make exceptions to this limit for
individual non-employee directors in extraordinary circumstances, as the
Committee may determine in its discretion, provided that the non-employee
director receiving such additional compensation may not participate in the
decision to award such compensation.

 










 

3.4        Payment upon Exercise

The provisions of clause 5(f) of the Plan shall apply to this Non-Employee
Sub-Plan except that the Company will not provide for or permit the "net
exercise" arrangement referred to in clause 5(f)(4) of the Plan.

3.5        Termination of Status

The Board shall determine the effect on an Award of the disability, death,
termination or other cessation of office or services or other change in the
status of a Participant and the extent to which, and the period during which,
the Participant, or the Participant's legal representative, conservator,
guardian or Designated Beneficiary, may exercise rights, or receive any
benefits, under an Award.

3.6        No Right To Status.

No person shall have any claim or right to be granted an Award by virtue of the
adoption of the Non-Employee Sub-Plan, and the grant of an Award shall not be
construed as giving a Participant the right to a continued relationship with the
Company.  The Company expressly reserves the right at any time to terminate its
relationship with a Participant free from any liability or claim under the
Non-Employee Sub-Plan, except as expressly provided in the applicable Award.

 

 



